 



Exhibit 10.2
GUARANTEE
Dated: as of March 1, 2007
SECTION 1. Definitions. The following terms have the following meanings unless
otherwise specified herein:
“Bankruptcy Code” shall mean the United States Bankruptcy Code, and any
amendments thereto (Title 11, United States Code).
“Borrower” shall mean Royal Gold Chile Limitada, a Chilean limited liability
company.
“Business Day” shall mean any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
“Claims” shall mean each “claim” as that term is defined under Section 101(5) of
Bankruptcy Code.
“Collateral” shall mean any property which directly or indirectly secures
payment or performance of any of the Liabilities or Obligations.
“Dollars” shall mean the lawful currency of the United States.
“Guarantor” shall mean Royal Gold, Inc., a Delaware corporation.
“Guarantee” shall mean this Guarantee.
“Lender” shall mean HSBC Bank USA, National Association, its successors and
assigns, and any Person acting as agent or nominee for HSBC Bank USA, National
Association and any corporation or other entity which is owned or controlled
directly or indirectly by, or is under common control with HSBC Bank USA,
National Association , and/or HSBC Holdings plc.
“Liabilities” shall mean any and all indebtedness, obligations (whether monetary
or non-monetary) and liabilities of Guarantor to Lender under this Guarantee,
and all Claims thereon.
“Loan Agreement” shall mean that certain Term Loan Agreement, of even date
herewith, among Borrower and HSBC Bank USA, National Association.
“Obligations” shall mean any and all indebtedness, obligations and liabilities
of the Borrower to Lender under the Loan Agreement and related promissory note,
and all Claims of Lender against the Borrower, now existing or hereafter arising
under the Loan Agreement and related promissory note, in each case, whether
absolute or contingent, secured or unsecured, matured or not matured, monetary
or non-monetary, arising out of contract or tort, liquidated or unliquidated,
arising by operation of law or otherwise and all extensions, renewals,
refundings, replacements and modifications of any of the foregoing.
“Person” shall mean any natural person, corporation, limited liability company,
partnership, trust, government or other association or legal entity.
“United States” means the United States of America.
SECTION 2. Scope of Guarantee. In consideration of any extension of credit or
other financial accommodation heretofore, now or hereafter made by Lender to or
for the account of the Borrower, whether voluntary or obligatory, Guarantor
hereby absolutely, irrevocably and unconditionally guarantees, as primary
obligor and not merely as surety, to Lender the prompt and complete payment and
performance when due (whether at stated maturity, upon demand, by required
prepayment, acceleration, or otherwise) of





--------------------------------------------------------------------------------



 



all Obligations and the performance of each of the Borrower’s covenants and
obligations under all loan agreements, documents and instruments evidencing or
relating to any Obligations or under which any Obligations may have been issued,
created, assumed, suffered involuntarily, or guaranteed, and the prompt and
complete payment of all fees and expenses incurred in collecting or enforcing
the same, including fees and reasonable expenses of legal counsel, as more fully
set forth below, all of which conclusively shall be deemed to have been incurred
in reliance upon this Guarantee, as if each of the foregoing were the direct and
primary legal responsibility of Guarantor and not the Borrower.
SECTION 3. Reinstatement. If after receipt of any payment of, or of Collateral
applied (or intended to be applied) to the payment of, all or any part of the
Obligations, Lender is for any reason compelled to surrender or voluntarily
surrenders, such payment or Collateral to any person, (a) because such payment
or application of Collateral is or may be avoided, invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
fraudulent conveyance, impermissible setoff or a diversion of trust funds; or
(b) for any other reason, including without limitation (i) any judgment, decree
or order of any Court or administrative body having jurisdiction over Lender or
any of its property, or (ii) any settlement or compromise of any such claim
effected by Lender with any such claimant (including the Borrower), then the
Obligations or part thereof intended to be satisfied shall be reinstated and
continue and this Guarantee shall continue in full force as if such payment or
Collateral had not been received by Lender, notwithstanding any revocation
thereof or the cancellation of any note or other instrument evidencing any
Obligation or otherwise; and Guarantor shall be liable to pay to Lender, and
hereby does indemnify Lender and hold Lender harmless for, the amount of such
payment or Collateral so surrendered and all expenses (including all attorneys’
fees, court costs and expenses attributable thereto) incurred by Lender in the
defense of any claim made against Lender that any payment or Collateral received
by Lender in respect of all or any part of the Obligations must be surrendered.
The provisions of this Section 3 shall survive the termination of this
Guarantee, and any satisfaction and discharge of the Borrower by virtue of any
payment, court order or any federal or state law.
SECTION 4. Waiver. Guarantor hereby waives (a) notice of acceptance of this
Guarantee and all notice of the creation, extension or accrual of any of the
Obligations; (b) promptness, diligence, presentment, demand for payment, notice
of dishonor, and protest; (c) notice of any other nature whatsoever, except for
notices specifically provided for in this Guarantee or which may not be waived
under applicable law; (d) any requirement that Lender take any action whatsoever
against the Borrower or any other party or file any claim in the event of
Bankruptcy of the Borrower; or (e) failure to protect, preserve or resort to any
Collateral or to exercise or enforce Lender’s rights under any other guaranties
of or security for the Obligations; and Guarantor further agrees that this
Guarantee will not be discharged (subject to the provisions contained in
Section 10) except by complete performance of all Obligations of the Borrower
and the Liabilities of Guarantor hereunder.
SECTION 5. Consent. Guarantor hereby consents that from time to time, and
without further notice to or consent of Guarantor, Lender may take any or all of
the following actions without diminishing, releasing or otherwise affecting the
liability of Guarantor to pay and perform under this Guarantee: (a) extend,
renew, modify, compromise, settle or release the Obligations (including without
limitation any increase or decrease in the interest rate); (b) release or
compromise any liability of any party or parties with respect to Obligations;
(c) release its security interest in any or all of the Collateral or exchange,
surrender, or otherwise deal with the Collateral as Lender may determine; or
(d) exercise or refrain from exercising any right or remedy of Lender against
any person or property.
SECTION 6. Guarantee Absolute. The Guarantor acknowledges that this Guarantee
and the Guarantor’s obligations under this Guarantee are and shall at all times
continue to be absolute and unconditional in all respects, and shall at all
times be valid and enforceable irrespective of any other agreements or
circumstances of any nature whatsoever which might otherwise constitute a
defense to this Guarantee and the obligations of the Guarantor under this
Guarantee or the obligations of any other person or party (including, without
limitation, the Borrower) relating to this Guarantee, the Liabilities or the
Obligations irrespective of any lack of validity, regularity or enforceability
of the Obligations or any note, instrument or agreement evidencing the same or
relating thereto, the acceptance of additional guarantees or collateral or the
termination, by operation of law or otherwise, of the liability of anyone with
respect to the

2



--------------------------------------------------------------------------------



 



Obligations, or any other circumstance which might otherwise constitute a
defense available to, or a discharge of, the Borrower.
SECTION 7. WAIVER OF SUBROGATION. NOTWITHSTANDING ANY PAYMENT OR PAYMENTS MADE
BY GUARANTOR HEREUNDER, OR ANY SETOFF BY LENDER OR APPLICATION BY LENDER OF ANY
COLLATERAL OR OF ANY CREDITS OR CLAIMS, GUARANTOR WILL NOT ASSERT OR EXERCISE
ANY RIGHTS OF LENDER OR GUARANTOR AGAINST THE BORROWER TO RECOVER THE AMOUNT OF
ANY PAYMENT MADE BY GUARANTOR TO LENDER, BY SETOFF, APPLICATION OF ANY
COLLATERAL OR OTHERWISE, HEREUNDER OR UNDER ANY OTHER GUARANTEE OR OTHER
AGREEMENT BY WAY OF SUBROGATION, REIMBURSEMENT, CONTRIBUTION, INDEMNITY, OR
OTHERWISE ARISING BY CONTRACT OR OPERATION OF LAW, AND GUARANTOR SHALL HAVE NO
RIGHT OF RECOURSE TO OR ANY CLAIM AGAINST ANY ASSETS OR PROPERTY OF THE
BORROWER, ALL OF SUCH RIGHTS BEING HEREIN EXPRESSLY WAIVED BY GUARANTOR UNLESS
AND UNTIL ALL OF THE OBLIGATIONS OF THE BORROWER HAVE BEEN SATISFIED IN FULL. If
there is more than one Guarantor, each Guarantor agrees not to seek contribution
from any other Guarantor until all the Obligations shall have been paid in full.
If any amount shall nevertheless be paid to a Guarantor by Borrower or another
Guarantor such amount shall be held in trust for the benefit of Lender and shall
forthwith be paid to Lender to be credited and applied to the Obligations,
whether matured or unmatured. The provisions of this Section 7 shall survive the
termination of this Guarantee, and any satisfaction and discharge of the
Borrower by virtue of any payment, court order or any federal or state law.
SECTION 8. Expenses. Guarantor hereby agrees to pay any and all expenses
incurred by Lender in enforcing any rights under this Guarantee or in defending
any of its rights or any amounts received hereunder. Without limiting the
foregoing, Guarantor agrees that whenever any attorney is used by Lender to
obtain payment hereunder, to advise it as to its rights, to adjudicate the
rights of the parties hereunder or for the defense of any of its rights or
amounts received hereunder, Lender shall be entitled to recover all reasonable
attorneys’ fees, court costs, and expenses attributable thereto.
SECTION 9. Binding Effect. Except to the extent it may be terminated in
accordance with Section 10, this Guarantee shall remain in full force and effect
and shall be binding upon Guarantor, its successors and assigns, in accordance
with its terms, notwithstanding any increase, decrease or change in the partners
of Guarantor, if it should be a partnership, or the merger, consolidation, or
reorganization of Guarantor, if it be a corporation or limited liability
company, or any other change concerning the form, structure or substance of any
such entity.
SECTION 10. Continuing Guarantee; Termination. This Guarantee is a continuing
guarantee, which shall remain in effect until notice of termination in writing
from Guarantor is actually received by Lender at Lender’s address set forth
below. Such termination will be effective only with respect to all Obligations
incurred or contracted by the Borrower or acquired by Lender after the date on
which such notice is so received, but this Guarantee shall remain in full force
and effect as to all Obligations existing at the date of receipt of such notice,
including all renewals, compromises, modifications, extensions and other
amendments relating thereto, all interest thereon and collection expenses
therefor, until full payment of such Obligations to Lender.
SECTION 11. Obligations Deemed to Become Due. If the Borrower or Guarantor makes
an assignment for the benefit of creditors or a trustee or receiver is appointed
for the Borrower or Guarantor or for any of its respective property; or any
proceeding by or against the Borrower or Guarantor (or any other guarantor),
under any bankruptcy, reorganization, arrangement of debt, insolvency,
readjustment of debt, receivership, liquidation or dissolution law or statute is
commenced; or Guarantor fails to furnish to Lender such financial information
concerning Guarantor as Lender may from time to time reasonably request, as the
case may be, then all Obligations, regardless of their terms, for the purposes
of this Guarantee, together with all Liabilities, shall be immediately due and
payable, notwithstanding the absence of any default by the Borrower under any of
the Obligations.

3



--------------------------------------------------------------------------------



 



SECTION 12. Assignment. Lender may, without notice, assign the Obligations, in
whole or in part, and each successive assignee of the Obligations so assigned
may enforce this Guarantee for its own benefit with respect to the Obligations
so assigned.
SECTION 13. Notices. Each notice or other communication hereunder shall be in
writing, shall be sent by messenger, by certified or registered first class
mail, return receipt requested, by Federal Express, Express Mail or other
recognized overnight delivery service or by facsimile transmitter or tested
telex (if such facsimile or telex number is noted as provided herein), and shall
be effective if by hand, upon delivery, if by such overnight delivery service,
one (1) day after dispatch, and if mailed by first class mail as above-provided,
five (5) days after mailing, and shall be sent as follows:
                        If to the Guarantor, to the address, facsimile, or
tested telex number set forth below its signature or such other address,
facsimile or tested telex number as it may designate, by written notice to
Lender as herein provided or such other address, facsimile or tested telex
number as may appear in the records of Lender.
                        If to Lender, to the following address:
HSBC Bank USA, National Association
452 Fifth Avenue
New York, New York 10018
Attention: Ted Kavanagh
Fax: (212) 525-6581
or such other address as it may designate, by written notice to the Guarantor as
herein provided.
SECTION 14. Other Guarantees; Amendments. The execution and delivery hereafter
to Lender by Guarantor of a new instrument of guarantee shall not terminate,
supersede or cancel this instrument, unless expressly provided therein, and this
instrument shall not terminate, supersede or cancel any instrument of guarantee
previously delivered to Lender by Guarantor, and all rights and remedies of
Lender hereunder or under any instrument of guarantee hereafter or heretofore
executed and delivered to Lender by Guarantor shall be cumulative and may be
exercised singly or concurrently. This Guarantee may be amended only by a
writing executed by Guarantor and a duly authorized officer of Lender; provided,
that Lender is authorized to fill in any blank spaces and to otherwise complete
this Guarantee and correct any patent errors herein. Notwithstanding anything to
the contrary set forth above, this Guarantee supersedes and replaces in its
entirety all guarantees executed by Guarantor in favor of Lender prior to the
date hereof.
SECTION 15. No Waiver; Cumulative Remedies. No delay on the part of Lender in
exercising any of its options, powers or rights, or partial or single exercise
thereof, shall constitute a waiver thereof. NO WAIVER OF ANY PROVISION OF THIS
GUARANTEE IS EFFECTIVE UNLESS MADE IN WRITING AND EXECUTED BY A DULY AUTHORIZED
OFFICER OF LENDER. All rights and remedies hereunder are cumulative and may be
exercised singly or concurrently.
SECTION 16. Statute of Limitations. Any acknowledgment, new promise, payment of
principal or interest or other act by the Borrower or others with respect to the
Obligations shall be deemed to be made as agent of Guarantor, and shall, if the
statute of limitations in favor of Guarantor against Lender shall have commenced
to run, toll the running of such statute of limitations, and if such statute of
limitations shall have expired, prevent the operation of such statute.
SECTION 17. GOVERNING LAW; CONSENT TO JURISDICTION; SERVICE OF PROCESS. THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO CONFLICT OF LAWS
PRINCIPLES. GUARANTOR AGREES THAT ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF
OR ARISING OUT OF THIS AGREEMENT MAY BE INITIATED AND PROSECUTED IN ANY COURT IN
THE STATE OR FEDERAL COURTS, AS THE CASE MAY BE, LOCATED IN NEW YORK COUNTY, NEW
YORK. GUARANTOR

4



--------------------------------------------------------------------------------



 



CONSENTS AND SUBMITS TO THE EXERCISE OF NON-EXCLUSIVE JURISDICTION OVER ITS
PERSON BY ANY SUCH COURT HAVING JURISDICTION OVER THE SUBJECT MATTER, AND
CONSENTS TO THE SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING BROUGHT IN
NEW YORK BY THE DELIVERY OF SUCH PROCESS TO GUARANTOR AT ITS ADDRESS REFERRED TO
IN SECTION 13 HEREOF. GUARANTOR HEREBY AGREES THAT THE FAILURE OF GUARANTOR TO
ACTUALLY RECEIVE SUCH COPY BY UNITED STATES REGISTERED MAIL SHALL NOT IMPAIR OR
AFFECT THE VALIDITY OF SUCH SERVICE OR ANY JUDGMENT RENDERED IN ANY ACTION OR
PROCEEDING BASED THEREON. NOTHING IN THIS SECTION 17 SHALL AFFECT THE RIGHT OF
THE LENDER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
GUARANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.
SECTION 18. Payments Free and Clear of All Taxes. Each payment to be made
hereunder shall be free and clear of, and without deductions for or on account
of any present or future taxes, imposts, charges, levies, compulsory loans or
other withholdings or deductions whatsoever. If Guarantor shall be required by
applicable law to make any such deduction from any payment hereunder, (i) the
sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this paragraph) Lender receives an amount equal to the sum it would have
received had no deductions been made, (ii) Guarantor shall make such deductions,
and (iii) Guarantor shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law. In addition,
Guarantor agrees to pay, if necessary, all stamp, documentary, or similar taxes
or any other excise or property taxes, charges or similar levies which arise
from any payment made hereunder or from the execution, delivery or registration
of, or otherwise with respect to, this instrument.
SECTION 19 Currency. This Agreement is being executed as part of an
international loan transaction in which the specification of Dollars and payment
at the offices of Lender at the address specified in Section 13 above (the
“specified place of payment”), is of the essence, and Dollars shall be the
currency of account in all events. All amounts due under this Agreement shall be
payable to Lender in the United States, as set forth above, in Dollars in
immediately available funds in the specified place of payment and no alternative
method of payment shall be permitted, notwithstanding any Dollar Constraint or
any other contingency or force majeure. For purposes hereof, “Dollar Constraint”
shall mean any law, regulation, directive or communication imposed or issued by
the government of Chile or any other competent authority in Chile imposing
foreign exchange controls or other restrictions which has the effect of
prohibiting, preventing or delaying the remittance of Dollars to Lender. The
payment obligations of Guarantor under this Agreement stated to be payable in
Dollars shall not be discharged by an amount paid in another currency or in
another place, whether pursuant to a judgment or otherwise, to the extent that
the amount so paid on conversion to Dollars and transferred to the specified
place of payment under normal banking procedures does not yield the amount of
Dollars in the specified place of payment due hereunder. If for the purpose of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in Dollars into another currency (the “second currency”), the rate of exchange
which shall be applied shall be that at which in accordance with normal banking
procedures Lender could purchase Dollars with the second currency on the
Business Day next preceding that on which judgment is rendered. The obligation
of Guarantor in respect of any such sum due from it to Lender hereunder shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by Lender of any sum adjudged to be due hereunder in the second currency
Lender may in accordance with normal banking procedures purchase and transfer to
the specified place of payment Dollars with the amount of the second currency so
adjudged to be due; and Guarantor, hereby, as a separate obligation and
notwithstanding any such judgment, agrees to indemnify Lender against, and to
pay Lender on demand, in Dollars, any difference between the sum originally due
to Lender in Dollars and the amount of Dollars so purchased and transferred.
SECTION 20. Severability. If any one or more of the provisions contained in this
Guarantee or any document executed in connection herewith shall be invalid,
illegal or unenforceable in any respect under

5



--------------------------------------------------------------------------------



 



any applicable law, the validity, legality and enforceability of the remaining
provisions contained herein shall not (to the full extent permitted by law) in
any way be affected or impaired.
SECTION 21. Headings. The descriptive headings used in this Guarantee are for
convenience only and shall not be deemed to affect the meaning or construction
of any provision hereof.
SECTION 22. WAIVER OF CERTAIN OTHER RIGHTS. GUARANTOR HEREBY WAIVES THE RIGHT TO
INTERPOSE ANY DEFENSE, SET-OFF, COUNTERCLAIM OR CROSS-CLAIM OF ANY NATURE OR
DESCRIPTION, ANY OBJECTION BASED ON FORUM NON CONVENIENS OR VENUE, AND ANY CLAIM
FOR CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES.
SECTION 23. REPRESENTATIONS AND WARRANTIES OF GUARANTOR.
                  Guarantor represents and warrants to Lender that:
                  (i) Validity; Due Authorization. Guarantor (i) is a
corporation duly organized, validly existing and in good standing under the
General Corporation Law of the State of Delaware; (ii) is duly qualified and in
good standing in every jurisdiction in which it presently engages in business
and in which such qualification is required; (iii) has the power, authority and
legal right to own, lease and enjoy undisturbed the assets of its business and
engage in its business as now conducted; and (iv) has the power, authority and
legal right to enter into and execute this Guarantee.
                  (ii) Financial Statements. The financial statements of
Guarantor previously delivered to Lender are the most recently available
financial statements and are complete and correct and present fairly the
financial condition of Guarantor and there has been no material adverse change
in the financial condition of Guarantor since the date of such financial
statements.
                  (iii) Other Agreements. Neither the execution, delivery and
performance of this Guarantee, nor the consummation of the transactions
contemplated herein, nor compliance with the terms, conditions and provisions
hereof will violate, conflict with or result in the breach of any of the terms,
conditions or provisions of the charter documents of Guarantor, or of any
indenture or other agreement to which Guarantor is now a party or otherwise
bound or to which any of its properties or other assets is subject, or any law,
statute, order, rule or regulation of any government instrumentality applicable
to any of them or by which its property is bound nor will it result in the
creation or imposition of any lien except for those being created in favor of
Lender.
                  (iv) Litigation. There are no pending or threatened actions,
suits or proceedings against or affecting Guarantor by or before any court,
commission, bureau or other governmental agency or instrumentality, which,
individually or in the aggregate, if determined adversely to Guarantor, would
have a material adverse effect on the business, properties, operations, or
condition, financial or otherwise, of Guarantor.
                  (v) Solvency. Guarantor is Solvent prior to and after giving
effect to the consummation of the transactions contemplated by this Guarantee.
(For the purposes hereof, Guarantor is “Solvent” if (i) the fair market value of
all of its property is in excess of the total amount of its debts (including
contingent liabilities); (ii) it is able to pay its debts as they mature;
(iii) it does not have unreasonably small capital for the business in which it
is engaged or for any business or transaction in which it is about to engage;
and (iv) it is not “insolvent” as such term is defined in Section 101 (32) of
the Bankruptcy Code.)

6



--------------------------------------------------------------------------------



 



SECTION 24. WAIVER OF TRIAL BY JURY. EACH OF LENDER AND GUARANTOR HEREBY WAIVES
TRIAL BY JURY IN ANY ACTION, PROCEEDING, CROSS-CLAIM OR COUNTERCLAIM BROUGHT BY
OR AGAINST IT ON ANY MATTERS WHATSOEVER, IN CONTRACT OR IN TORT, ARISING OUT OF
OR IN ANY WAY CONNECTED WITH THIS GUARANTEE OR THE OBLIGATIONS.
                        IN WITNESS WHEREOF, the Guarantor has executed this
Guarantee.
[SEAL]

              Chief Executive Office and Address for Notice:   ROYAL GOLD, INC.
   
 
           
1660 Wynkoop Street
  By:   /s/ Tony Jensen    
 
           
Suite 1600
  Name:   Tony Jensen    
Denver, Colorado 80202-1132
  Title:   President and Chief Executive Officer      
Attn: Chief Financial Officer
           
Fax: (303) 595 9385
           

City and County of Denver
State of Colorado
     On this 1st_ day of March, 2007, before me personally appeared Tony Jensen,
to me known, and known to me to be the President and Chief Executive Officer of
Royal Gold, Inc., the corporation which executed the foregoing instrument, and
the said person duly acknowledged to me that it executed said instrument for and
on behalf of and with the authority of the said corporation for the uses and
purposes therein mentioned.

             
 
      Karen Passavanti Gross    
 
           
 
      Notary Public    

My Commission Expires: 07-02-2007

7